          Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS

NATURAL GAS PIPELINE                      §
COMPANY OF AMERICA LLC,                   §
                                          §
      Plaintiff,                          §
vs.                                       § Case Number: 4:20-cv-00003
                                          §
TRACT NO. TX-WA-009.050,                  § Judge:
1.22 ACRES OF LAND, MORE OR               §
LESS, PERMANENT EASEMENT                  §
(PIPELINE RIGHT-OF-WAY), 1.29             §
ACRES OF LAND, MORE OR LESS,
                                          §
TEMPORARY WORK SPACE, 0.34
ACRES OF LAND, MORE OR LESS,              §
ADDITIONAL TEMPORARY                      §
WORK SPACE, AND 0.46 ACRES                §
OF LAND, MORE OR LESS,                    §
PERMANENT ACCESS ROAD, IN                 §
WARD COUNTY, TEXAS, Angie M.              §
Lasater; James D. Lasater; Barbara        §
Lasater, as Trustee of Trust B created    §
U/W/O Alice Grace; Linda Lee              §
Lasater;
                                          §
and                                       §
                                          §
TRACT NO. TX-WA-011.000,                  §
2.52 ACRES OF LAND, MORE OR               §
LESS, PERMANENT EASEMENT                  §
(PIPELINE RIGHT-OF-WAY), 2.44             §
ACRES OF LAND, MORE OR LESS,              §
TEMPORARY WORK SPACE, AND                 §
0.71 ACRES OF LAND, MORE OR
                                          §
LESS, ADDITIONAL TEMPORARY
                                          §
WORK SPACE, IN WARD
COUNTY, TEXAS, Angie M.                   §
Lasater; James D. Lasater; Barbara        §
Lasater, as Trustee of Trust B created    §
                                          §
                                          §
         Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 2 of 29




U/W/O Alice Grace; Linda Lee             §
Lasater;                                 §
                                         §
and
                                         §
TRACT NO. TX-WA-015.000,                 §
2.26 ACRES OF LAND, MORE OR              §
LESS, PERMANENT EASEMENT                 §
(PIPELINE RIGHT-OF-WAY), 2.34            §
ACRES OF LAND, MORE OR LESS,             §
TEMPORARY WORK SPACE, 0.20               §
ACRES OF LAND, MORE OR LESS,             §
ADDITIONAL TEMPORARY                     §
WORK SPACE, AND 2.36 ACRES               §
OF LAND, MORE OR LESS,
                                         §
PERMANENT ACCESS ROAD, IN
                                         §
WARD COUNTY, TEXAS, Angie M.
Lasater; James D. Lasater; Barbara       §
Lasater, as Trustee of Trust B created   §
U/W/O Alice Grace Lasater,               §
Deceased;                                §
                                         §
and                                      §
                                         §
TRACT NO. WA-016.000,
                                         §
1.23 ACRES OF LAND, MORE OR
LESS, PERMANENT EASEMENT                 §
(PIPELINE RIGHT-OF-WAY), 1.14            §
ACRES OF LAND, MORE OR LESS,             §
TEMPORARY WORK SPACE, 0.10               §
ACRES OF LAND, MORE OR LESS,             §
ADDITIONAL TEMPORARY                     §
WORK SPACE, AND 0.56 ACRES               §
OF LAND, MORE OR LESS,                   §
PERMANENT ACCESS ROAD, IN                §
WARD COUNTY, TEXAS, Angie M.
                                         §
Lasater; James D. Lasater; Barbara
                                         §
Lasater, as Trustee of Trust B created
U/W/O Alice Grace; Linda Lee             §
Lasater;                                 §
                                         §
and                                      §
                                         §


                                                                     2
          Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 3 of 29




TRACT NO. Access Roads 10 & 11            §
(Sec. 101, Blk. 34),                      §
2.85 ACRES OF LAND, MORE OR               §
LESS, PERMANENT ACCESS                    §
ROAD, IN WARD COUNTY,
                                          §
TEXAS, Charles Martel Bryant;
Addison Crockett Bryant;                  §
                                          §
and                                       §
                                          §
TRACT NO. TX-WA-005.050,                  §
0.3 ACRES OF LAND, MORE OR                §
LESS, PERMANENT EASEMENT                  §
(PIPELINE RIGHT-OF-WAY), 0.45             §
ACRES OF LAND, MORE OR LESS,
                                          §
TEMPORARY WORK SPACE, AND
                                          §
0.23 ACRES OF LAND, MORE OR
LESS, ADDITIONAL TEMPORARY                §
WORK SPACE, IN WARD                       §
COUNTY, TEXAS, N.S. Hall and              §
Bessie Juanita Hall, or the executor,     §
executrix and, or administrator of the    §
estates of N.S. Hall and Bessie Juanita   §
Hall, deceased, Any Heirs, Successors     §
and Assigns N.S. Hall and Bessie          §
Juanita Hall, deceased, and Any
                                          §
Unknown Owners;
                                          §
and                                       §
                                          §
TRACT NO. TX-RV-019.000,                  §
0.08 ACRES OF LAND, MORE OR               §
LESS, PERMANENT EASEMENT                  §
(PIPELINE RIGHT-OF-WAY), 0.30             §
ACRES OF LAND, MORE OR LESS,              §
TEMPORARY WORK SPACE, AND
                                          §
0.1 0ACRES OF LAND, MORE OR
                                          §
LESS, ADDITIONAL TEMPORARY
WORK SPACE, IN REEVES                     §
COUNTY, TEXAS, Olivia P. B.               §
Crudgington, whether alive or             §
deceased, and, if deceased, the           §
executor, executrix and, or               §


                                                                      3
          Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 4 of 29




administrator of the Estate of Olivia      §
P. B. Crudgington, deceased, and all       §
heirs and, or devisees of Olivia P. B.     §
Crudgington; Frost National Bank,          §
Trustee of The Olivia P.B.
                                           §
Crudgington Revocable Trust dated
January 23, 1995; Keith B.                 §
Crudgington, whether alive or              §
deceased, and, if deceased, the            §
executor, executrix and, or                §
administrator of the Estate of Keith B.    §
Crudgington, deceased, and all heirs       §
and, or devisees of Keith B.               §
Crudgington; Richard T. Davis, Jr. ,       §
whether alive or deceased, and, if         §
deceased, the executor, executrix and,
                                           §
or administrator of the Estate of
                                           §
Richard T. Davis, Jr., deceased, and
all heirs and, or devisees of Richard T.   §
Davis, Jr.; Catherine McClure Nixon        §
Cook, whether alive or deceased, and,      §
if deceased, the executor, executrix       §
and, or administrator of the Estate of     §
Catherine McClure Nixon Cook,              §
deceased, and all heirs and, or            §
devisees of Catherine McClure Nixon        §
Cook; William Campbell Nixon,              §
whether alive or deceased, and, if
                                           §
deceased, the executor, executrix and,
or administrator of the Estate of          §
William Campbell Nixon, deceased,          §
and all heirs and, or devisees of          §
William Campbell Nixon; Arthur             §
Clement Russell, or the executor,          §
executrix and, or administrator of the     §
estate of Arthur Clement Russell,          §
deceased, and all heirs and, or            §
devisees of Arthur Clement Russell,        §
deceased; Robert Reid Russell, or the
                                           §
executor, executrix and, or
administrator of the estate of Robert      §
Reid Russell, deceased, and all heirs      §
and, or devisees of Robert Reid            §


                                                                      4
         Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 5 of 29




Russell, deceased; Elizabeth Sophia C.   §
Russell, or the executor, executrix      §
and, or administrator of the estate of   §
Elizabeth Sophia C. Russell, deceased,   §
and all heirs and, or devisees of
                                         §
Elizabeth Sophia C. Russell, deceased;
Madeline J. Russell, or the executor,    §
executrix and, or administrator of the   §
estate of Madeline J. Russell,           §
deceased, and all heirs and, or          §
devisees of Madeline J. Russell,         §
deceased; Any Heirs, Successors and      §
Assigns of the Above-Named               §
Defendants, and Any Unknown              §
Owners,                                  §
                                         §
and
                                         §
TRACT NO. TX-RV-021.000; TX-             §
RV-022.000; TX-RV-022.050,               §
7.96 ACRES OF LAND, MORE OR              §
LESS, PERMANENT EASEMENT                 §
(PIPELINE RIGHT-OF-WAY), 8.04            §
ACRES OF LAND, MORE OR LESS,             §
TEMPORARY WORK SPACE, 1.89               §
ACRES OF LAND, MORE OR LESS,
                                         §
ADDITIONAL TEMPORARY
                                         §
WORK SPACE, AND 1.98 ACRES
OF LAND, MORE OR LESS,                   §
PERMANENT ACCESS ROAD, IN                §
REEVES COUNTY, TEXAS, Pecos              §
River Land, LP; CAMATI Land              §
Holdings LLC; Walking O Surface,         §
LP; James Earl Cox and Susan Boyd        §
Cox, as Trustees of the Cox Living       §
Trust, dated the 13th day of August,     §
2007; Paul H. Oden;                      §
                                         §
and
                                         §
TRACT NO. Access Road 1 (SW/4            §
SW/4 Sec. 19, Blk. 7),                   §
0.61 ACRES OF LAND, MORE OR              §


                                                                     5
          Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 6 of 29




LESS, PERMANENT ACCESS                    §
ROAD, IN REEVES COUNTY,                   §
TEXAS, CAMATI Land Holdings               §
LLC; James Earl Cox and Susan             §
Boyd Cox, as Trustees of the Cox
                                          §
Living Trust, dated the 13th day of
August, 2007;                             §
                                          §
and                                       §
                                          §
TRACT NO. Access Road 1 (Section          §
20, Blk 7),                               §
2.51 ACRES OF LAND, MORE OR               §
LESS, PERMANENT ACCESS                    §
ROAD, IN REEVES COUNTY,
                                          §
TEXAS, Pecos River Land, LP;
                                          §
CAMATI Land Holdings LLC;
Walking O Surface, LP; James Earl         §
Cox and Susan Boyd Cox, as Trustees       §
of the Cox Living Trust, dated the        §
13th day of August, 2007; Paul H.         §
Oden;                                     §
                                          §
and                                       §
                                          §
TRACT NO. TX-RV-025.000,
3.73 ACRES OF LAND, MORE OR               §
LESS, PERMANENT EASEMENT                  §
(PIPELINE RIGHT-OF-WAY), 3.66             §
ACRES OF LAND, MORE OR LESS,              §
TEMPORARY WORK SPACE, AND                 §
0.24 ACRES OF LAND, MORE OR               §
LESS, ADDITIONAL TEMPORARY                §
WORK SPACE, IN REEVES                     §
COUNTY, TEXAS, Desert Partners            §
VI, LP;
                                          §
and                                       §
                                          §
TRACT NO. TX-RV-026.000,                  §
6.46 ACRES OF LAND, MORE OR               §
LESS, PERMANENT EASEMENT                  §
(PIPELINE RIGHT-OF-WAY), 6.57             §


                                                                      6
          Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 7 of 29




ACRES OF LAND, MORE OR LESS,               §
TEMPORARY WORK SPACE, 2.11                 §
ACRES OF LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY                       §
WORK SPACE, AND 2.08 ACRES
                                           §
OF LAND, MORE OR LESS,
PERMANENT ACCESS ROAD, IN                  §
REEVES COUNTY, TEXAS, Joanne               §
Karen Hoover, whether alive or             §
deceased, and, if deceased, the            §
executor, executrix and, or                §
administrator of the Estate of Joanne      §
Karen Hoover, deceased, and all heirs      §
and, or devisees of Joanne Karen           §
Hoover; Judith Ann Delmer, whether         §
alive or deceased, and, if deceased, the
                                           §
executor, executrix and, or
                                           §
administrator of the Estate of Judith
Ann Delmer, deceased, and all heirs        §
and, or devisees of Judith Ann             §
Delmer; Mary Louise Sciuto, whether        §
alive or deceased, and, if deceased, the   §
executor, executrix and, or                §
administrator of the Estate of Mary        §
Louise Sciuto, deceased, and all heirs     §
and, or devisees of Mary Louise            §
Sciuto; Kristen Spencer Barker,            §
whether alive or deceased, and, if
                                           §
deceased, the executor, executrix and,
or administrator of the Estate of          §
Kristen Spencer Barker, deceased,          §
and all heirs and, or devisees of          §
Kristen Spencer Barker; Virginia C.        §
O'Bryan, or the executor, executrix        §
and, or administrator of the estate of     §
Virginia C. O'Bryan, deceased, and all     §
heirs and, or devisees of Virginia C.      §
O'Bryan; Martha B. Williamson, or          §
the executor, executrix and, or
                                           §
administrator of the estate of Martha
B. Williamson, deceased, and all heirs     §
and, or devisees of Martha B.              §
Williamson; Any Heirs, Successors          §


                                                                      7
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 8 of 29




 and Assigns of the Above-Named                    §
 Defendants, and Any Unknown                       §
 Owners,                                           §
                                                   §
 and
                                                   §
 TRACT NO. Access Road 7 (Section                  §
 15, Block C3),                                    §
 2.42 ACRES OF LAND, MORE OR                       §
 LESS, PERMANENT ACCESS                            §
 ROAD, IN REEVES COUNTY,                           §
 TEXAS, Enstor Waha Storage &                      §
 Transportation, L.P.,                             §
                                                   §
             Defendants.

                    VERIFIED COMPLAINT FOR CONDEMNATION

       Plaintiff, NATURAL GAS PIPELINE COMPANY OF AMERICA LLC

(“Plaintiff” or “NGPL”), by and through counsel, files this Verified Complaint for

Condemnation (“Verified Complaint”) pursuant to the Natural Gas Act (“NGA”), 15

U.S.C. § 717f(h) and Federal Rule of Civil Procedure 71.1. NGPL seeks an order of

condemnation for the permanent pipeline, temporary work space, permanent and

temporary road access and other rights-of-way and easements (the “Easements”), which

are described below and identified, described and depicted on Exhibit A, attached hereto

and incorporated herein, and for such other legal and equitable relief as may be appropriate,

specifically including injunctive relief allowing NGPL to immediately enter the property

to clear the Easements, commence and complete construction and restoration efforts, and

operate and maintain the pipeline described in paragraph 1 below, while the proper amount

of compensation for the taking is resolved in this action.




                                                                                       8
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 9 of 29




                    Jurisdiction, Venue, and Authority for Taking

       1.     NGPL is the holder of a Certificate of Public Convenience and Necessity

(“Certificate”) issued on October 17, 2019, by the Federal Energy Regulatory Commission

(“FERC”), under Docket No. CP19-52-000, a true and correct copy of which is attached

hereto as Exhibit B and incorporated herein, to survey, construct, lay, maintain, inspect,

erect, alter, operate, protect, repair, replace with same or lesser size pipe, remove and, or

abandon in place approximately 16.84 miles of new 30-inch-diameter natural gas pipeline

in Ward, Reeves, and Pecos Counties, Texas, to provide firm transportation capacity and

new pipeline infrastructure to transport natural gas production in the Permian Basin area to

a new bi-directional interconnection with Trans-Pecos Pipeline, LLC at the Trans-Pecos

Pipeline’s Waha Hub (TPP Waha Hub) in Pecos County, Texas (the Lockridge Extension

Pipeline Project, hereinafter, the “NGPL Project” or “Project”). The NGPL Project will

provide up to 500,000 Dth/d of new firm transportation capacity from a primary receipt

point at the existing Lucid Rojo Toro interconnection and NGPL’s system in Lea County,

New Mexico, to a primary delivery point at the TPP Waha Hub, and represents an

approximate $51.6 million capital investment of private funds for public infrastructure

under the NGA.

       2.     This is a civil action for the taking of property interests under the power of

eminent domain and for the determination and award of just compensation to the Surface

Owners and Other Parties-in-Interest as identified on Exhibit A. The authority for the

taking is 15 U.S.C. § 717f(h), which grants federal jurisdiction. Additionally, jurisdiction

exists under 28 U.S.C. §1331, because this action arises under the laws of the United States,


                                                                                       9
             Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 10 of 29




and under 28 U.S.C. § 1337, because this action arises under an Act of Congress regulating

interstate commerce.

        3.     Pursuant to 15 U.S.C. § 717f(h), the compensation demanded or claimed by

the owner or owners of each tract to be burdened by the Easements on, over, across and, or

under each such tract exceeds $3,000.00, as does the amount offered by NGPL for such

Easements.

        4.     NGPL has not been able to acquire by contract, and/or is unable to agree as

to the amount of compensation to be paid for the Easements that will burden the lands

owned by the Defendants (as hereinafter defined).

        5.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because

a substantial part of the properties that are the subject of this action are situated within this

judicial district, and it is proper to join all of the properties identified on Exhibit A in this

action and to join all of the Defendants.

                                            Parties

       6.      NGPL is a natural gas company as defined by Section 2(a) of the Natural Gas

Act, 15 U.S.C. § 717(a)(6). NGPL is a Delaware limited liability company with a principal

place of business at 500 Dallas Street, Suite 1000, Houston, Texas, 77002. It is registered

to do business in, and is engaged in business in the State of Texas and within this federal

district.

       7.      NGPL is a company organized for the purpose, among other things, of

transporting natural gas in interstate commerce through pipes and conduits, and is an

interstate natural gas company within the meaning of the Natural Gas Act, 15 U.S.C. §§


                                                                                          10
             Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 11 of 29




717a(6) and (1), and as such, is qualified to construct, install, own, operate and maintain

pipelines for the transmission of natural gas in interstate commerce.

      8.       Pursuant to the Certificate, the FERC has determined that public convenience

and necessity requires approve of the NGPL Project based upon the benefits of the Project

and the lack of, or minimal adverse impacts on, existing shippers, other pipelines, and their

captive customers, and landowners and surrounding communities. The Easements sought

herein are needed by NGPL to survey, construct, lay, maintain, inspect, erect, alter, operate,

protect, repair, replace with same or lesser size pipe, remove and, or abandon in place, the

NGPL Project for the transportation of natural gas in interstate commerce, and to fulfill the

public purposes for which the Certificate was issued. Exhibit B, Certificate at ¶ ¶ 10–15.

A copy of NGPL’s letter to FERC in which NGPL accepted the terms of the Certificate is

attached as Exhibit C.

       9.      The persons and, or entities known, or whose names could be ascertained by

a reasonably diligent search of the records as owning or claiming any interest in the tract

or tracts on, over, across and, or under which the Easements are to be situated as identified,

depicted, or described on Exhibit A (the “Parent Tracts”), are collectively referred to

herein as “Defendants.”

       10.     There may be others who have or may claim some interest in the Parent

Tracts, whose names could not be ascertained by a reasonably diligent search of the

records. These persons and/or entities are made parties to this action under the designation

of “Unknown Owners” pursuant to Federal Rule of Civil Procedure 71.1(c)(3).




                                                                                        11
             Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 12 of 29




       11.     The amount of the property sought for such Easements, as well as the location

of all Easements sought to be condemned in this action are within the scope of the

Certificate and are necessary for the operation of the NGPL Project. A map depicting the

NGPL Project’s overall approved route is attached hereto as Exhibit D.

       12.     NGPL has voluntarily acquired the majority of the Easements necessary for

the NGPL Project, and has negotiated with the Surface Owners in an attempt to amicably

purchase the Easements on, over, across and under the Parent Tracts, and has negotiated

with Other Parties-in-Interest to accommodate pre-existing rights within the lands to be

traversed by the Easements and, or existing facilities crossed by the Easements, all as

necessary to survey, construct, lay, maintain, inspect, erect, alter, operate, protect, repair,

replace with same or lesser size pipe, remove and, or abandon in place the NGPL Project,

but has not been able to reach an agreement in this regard. Furthermore, NGPL has made

written offers to the affected Surface Owners for the Easements sought to be acquired

before instituting this action, but such offers have been rejected, or such affected Surface

Owners have failed to respond, thereby preventing negotiations.

       13.     Therefore, it is necessary for NGPL to exercise its right of eminent domain

under Section 717f(h) of the Natural Gas Act, 15 U.S.C. §717f(h), to acquire the needed

Easements for the NGPL Project.

                                    The NGPL Project

       14.     The NGPL Project will provide up to 500,000 Dth/d of new firm

transportation capacity to meet the demands of gas producers and, or shippers.

       15.     The NGPL Project represents an approximate $51.6 million investment in


                                                                                         12
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 13 of 29




energy infrastructure in the United States.

      16.     Pursuant to the Certificate, NGPL must complete the authorized construction

of the proposed facilities and make them available for service by the In-Service Date

specified in the Certificate, and much sooner to meet the needs and requirements of its

shippers.

      17.     NGPL has entered into binding Precedent Service Agreements with a shipper

for long-term firm transportation service for 100 percent (100%) of the 500,000 Dth/d of

the NGPL Project’s design capacity. In order to satisfy the requirements of the precedent

agreements, NGPL must expeditiously commence construction of the Project so that the

lines can be timely placed in service to meet the needs and requirements of shippers and

the shippers’ receiving customers.

      18.     The proposed construction schedule and In-Service Dates for the NGPL

Project are driven by the public need for providing a means of transporting large volumes

of natural gas to market.

      19.     The NGPL Project is a complex project that involves numerous stakeholders,

including gas producers and shippers, landowners, environmental and public interest

groups, consumers, as well as numerous governmental agencies, including FERC, the U.S.

Environmental Protection Agency (EPA), the U.S. Army Corps of Engineers (COE), the

U.S. Fish and Wildlife Service (USFWS), Texas Commission on Environmental Quality

(TCEQ), and the Texas Railroad Commission.

      20.     Per the Certificate, the construction of the NGPL Project must comply with

applicable environmental permits, approvals and regulations. See Exhibit B, Certificate at


                                                                                    13
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 14 of 29




Appendix A – Environmental Conditions. As part of the Certificate issuance process, a

Final Environmental Assessment was issued by FERC, which assessed the potential

environmental effects of the construction and operation of the NGPL Project. The Final

Environmental Assessment concluded that the NGPL Project, when constructed and

operated in accordance with applicable laws and regulations, and the mitigating measures

discussed in the Environmental Assessment and FERC’s recommendations therein, would

not significantly affect the quality of the human environment. See Notice of Availability

of the Final Environmental Assessment of the Proposed Lockridge Extension Pipeline

Project Natural Gas Pipeline Company of America 84 Fed. Reg. 26,672 (June 7, 2019) and

Lockridge Extension Pipeline Project Environmental Assessment, at 60, attached hereto as

Exhibit E and incorporated herein.

      21.     The construction schedule for the NGPL Project is constricted and involves

 a complex logistical effort that will require the careful coordination of multiple crews of

 construction workers, performing various stages of work sequentially in an assembly-like

 fashion along the construction corridor of approximately 16 miles, at a rate (distance per

 day) that is affected by topography, road, water bodies and other factors.

      22.     To meet all of its shippers’ needs and those of its shippers’ customers, while

at the same time complying with applicable regulations and NGPL’s obligations as set

forth in the Certificate, NGPL must begin construction immediately.

      23.     Timing is of the essence, and maintaining the project schedule is critical, as

any delay in commencing and completing construction of the NGPL Project will likely

prevent NGPL from meeting the needs and requirements of its shippers and its shippers’


                                                                                      14
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 15 of 29




receiving customers, while at the same time complying with its FERC obligations under

the Certificate.

                   Count One: Condemnation of Property Interests to
                           Be Acquired and Property Use

      24.     The interests to be acquired by NGPL are non-exclusive perpetual fifty feet

(50’) wide permanent pipeline rights-of-way and easements (the “Permanent Pipeline

Easements”) as same are identified, described and depicted on Exhibit A hereto, to survey,

construct, lay, maintain, inspect, erect, alter, operate, protect, repair, replace with same or

lesser size pipe, remove and, or abandon in place one pipeline in the fifty feet (50’) wide

permanent easements more fully identified, described and depicted on Exhibit A hereto,

said pipeline being not to exceed 30 inches in nominal diameter (the “Pipeline” or

“Pipelines”), as set forth on Exhibit A, and located within such Permanent Pipeline

Easements, together with such below ground valves, below ground fittings, and below

ground wires, cables, and other equipment and appurtenances, and above ground cathodic

protection test leads and control devices, Tru Tracker or equivalent wires, and pipeline

markers, as may be necessary or convenient for construction, operation and maintenance

of the Pipeline (collectively, along with the equipment, facilities and devices and roads

described below, the “Facilities”), under, upon, across, and through the Parent Tracts as

identified, described and depicted on Exhibit A.

      25.     NGPL also seeks to condemn non-exclusive temporary workspaces and

additional temporary workspaces identified, described and depicted on Exhibit A hereto

(collectively, the “Temporary Workspace Easements”). Each of the foregoing Temporary



                                                                                         15
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 16 of 29




Workspace Easements shall be used by NGPL solely for the initial construction of the

Project in the Permanent Pipeline Easements and Surface Site Easements and for the

restoration and remediation of the land after initial construction, and shall expire upon

completion of the initial construction and restoration and remediation, or upon the

expiration of twenty-four months from the commencement of construction in the county in

which the Temporary Workspace Easement at issue is located, whichever occurs first.

Thereafter, all of NGPL’s privileges and rights on or to use of the Temporary Workspace

Easements shall terminate.

      26.     NGPL also seeks to condemn non-exclusive (1) permanent road access

easements (“Permanent Road Access Easements”), and (2) during the initial construction

of the Pipeline or Pipelines only, temporary road access easements (“Temporary Road

Access Easements”), to the extent identified, described and depicted on Exhibit A, to be

used by NGPL solely for the purpose of ingress and egress to and from public roads and

other easements to which NGPL has the right of access, to and from the Permanent Pipeline

Easements, and the Temporary Workspace Easements. The Temporary Road Access

Easements shall expire upon completion of the initial construction and restoration, or the

expiration of twenty-four months from the commencement of construction in the county in

which the Temporary Road Access Easement as issue is located, whichever occurs first.

NGPL shall not prevent the owner of the lands burdened with the Permanent Road Access

Easements and, or the Temporary Road Access Easements, from utilizing the roadways

within such Easements. With respect to the Temporary Road Access Easements, NGPL

will, prior to termination of same, restore the roadways located within such easements to


                                                                                    16
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 17 of 29




the same or better condition that existed immediately prior to NGPL’s use thereof, to the

extent reasonably practicable. With respect to the Temporary Road Access Easements

(while same are in effect) and the Permanent Road Access Easements, NGPL shall have

the right to use, repair, improve and, or maintain any existing roads located therein and, or

to construct, use, repair, improve, place and, or maintain thereon new roadways, including

ditches, culverts, drains and such other appurtenant facilities, and, within the Permanent

Road Access Easements, NGPL shall maintain and upkeep to a reasonable state of repair

any roads currently situated on or constructed on the Permanent Road Access Easements.

The Permanent Pipeline Easements, Temporary Workspace Easements, Permanent Road

Access Easements, and Temporary Road Access Easements are collectively referred to as

the “Easements”.

      27.     In no event is NGPL seeking to condemn any rights not authorized by FERC

to be condemned by NGPL, as reflected in the Certificate.

      28.     The right to use the Easements shall belong to NGPL and its agents,

employees, designees, contractors, guests, invitees, successors and assigns, and all those

acting by or on behalf of it for the above stated purposes. NGPL seeks the right of ingress

and egress over, across and through the Permanent Pipeline Easements, the Temporary

Workspace Easements (while they remain in effect), the Temporary Road Access

Easements (while they remain in effect), and the Permanent Road Access Easements, and

to access same from other rights-of-way or easements and roads, to which NGPL has the

right of access, for the above stated purposes and for all other purposes necessary and at




                                                                                       17
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 18 of 29




all times convenient and necessary to exercise the rights granted by the Certificate as

applied and enforced by this Court.

      29.     No pipeline or Facilities of a permanent nature of any kind or character shall

be constructed by NGPL on the Temporary Work Space Easements or the Temporary Road

Access Easements.

      30.     Pursuant to the Easements sought herein, NGPL shall have the right to

construct, maintain and change slopes of cuts and fills to ensure proper lateral and subjacent

support and for drainage for the Facilities, and shall have the right to remove trees, brush,

crops and other vegetation and obstructions from the Permanent Pipeline Easements,

Permanent Road Access Easements, Temporary Workspace Easements (while they remain

in effect), and Temporary Road Access Easements (while they remain in effect).

      31.     Pursuant to the Easements sought herein, NGPL shall have the right to install,

maintain and use gates in all fences which now cross or may cross the Permanent Pipeline

Easements, or which provide access to the Parent Tracts where the Easements intersect

same; and NGPL shall have the right to install its own lock, if NGPL so chooses, and NGPL

and the owners of the Parent Tracts shall have access (i.e., interlocking locks) through such

gates. NGPL and its designated contractors, employees and invitees shall keep all gates in

fences closed at all times, except when passing through same, so that cattle, horses and, or

other livestock located on the Parent Tracts cannot stray from fenced pastures. NGPL shall

have no right to fence or enclose the Permanent Pipeline Easements. NGPL shall, during

the initial construction operations, maintain suitable crossings on, over, and across the

Permanent Pipeline Easements and Temporary Workspace Easements. NGPL may, during


                                                                                        18
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 19 of 29




the initial construction operations, install temporary fences and gates as needed to restrict

non-authorized access.

      32.     If any of the lands within the Easements are subject to valid and subsisting

oil and gas leases, coal leases, surface leases, pipeline easements, or easements for other

purposes, NGPL’s Easement rights acquired hereunder from and against the owners of

such leases and, or easements, are (i) acquired only to extent necessary to carry out the

rights granted to NGPL under the Easements sought, and (ii) to be exercised by NGPL so

as to not unreasonably interfere with existing rights of such owners; provided, however,

that NGPL shall be entitled in all events to use the Easements to carry out the purposes

approved by FERC in the Certificate.

      33.     NGPL has named such owners to the extent they claim some interest in the

lands burdened by the Easements sought by NGPL. Defendants who own any interest in a

valid and existing lease and, or an easement, may use lands lying within the Permanent

Pipeline Easements and Permanent Road Access Easements for the uses authorized under

the applicable lease and, or easement, provided such uses do not destroy or unreasonably

interfere with NGPL’s permitted uses. As to all remaining Defendants, such Defendants

(i) may use lands lying within the Permanent Pipeline Easements and Permanent Road

Access Easements for all purposes which do not destroy or interfere with NGPL’s

permitted uses of same, including, without limitation, agricultural, open space, setback,

density, street, utility and roadway purposes, (ii) after review and approval by NGPL,

which will not be unreasonably withheld, may construct and install any and all streets and

roadways and sidewalks, at any angle of not less than 90 degrees (90°) to NGPL’s


                                                                                       19
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 20 of 29




Facilities, and of a width not to exceed forty feet (40’), across the Permanent Pipeline

Easements, which do not interfere with, damage, destroy or alter the operation of the

Facilities, (iii) may construct and/or install water, sewer, gas, electric, cable TV, telephone

and, or other utility lines across the Permanent Pipeline Easements at any angle of not less

than 90 degrees (90°) to NGPL’s Facilities, across the Permanent Pipeline Easements,

which do not interfere with, damage, destroy or alter the operation of the Facilities, and

provided that all of NGPL’s required and applicable spacings, including depth separation

limits and other protective requirements, are met, and (iv) may construct and/or install

water, sewer, gas, electric, cable TV, telephone or other utility lines across the Permanent

Road Access Easements, so long as such construction, installation and maintenance of

same does not unreasonably interfere with NGPL’s use of same, or damage or destroy the

roads located within such easements.

      34.     The use of the lands within the Easements shall be regulated by all

appropriate and then applicable ordinances, regulations, resolutions, or laws of any

governmental entity having authority over same. Defendants must notify NGPL in writing

before the construction or installation of any streets, roadways, utilities or other

encroachments on, over, across or under the Permanent Pipeline Easements and, or on,

over, across or under the Permanent Road Access Easements.

      35.     Defendants may not use any part of the Permanent Pipeline Easements and,

or the Permanent Road Access Easements if such use may damage, destroy, injure, and, or

interfere with the NGPL’s use of same for the permitted uses hereunder. Defendants, except

for those Defendants who have rights to do so under valid and subsisting leases and, or


                                                                                         20
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 21 of 29




easements, are not permitted to conduct any of the following activities on the Permanent

Pipeline Easements and, or the Permanent Road Access Easements, without the prior

written permission from NGPL: (i) construct any temporary or permanent building or site

improvements, other than streets and roads as provided above; (ii) drill or operate any well;

(iii) remove soil or change the grade or slope; (iv) impound surface water; or (v) plant trees

or landscaping. Notwithstanding anything herein to the contrary, no above or below

ground obstruction that may destroy or materially interfere with NGPL’s permitted uses

shall be placed, erected, installed or permitted within or upon the Permanent Pipeline

Easements and, or the Permanent Road Access Easements without the prior written

permission of NGPL. In the event the terms of this paragraph are violated, NGPL shall

have the immediate right to correct or eliminate such violation at the sole expense of party

who caused the violation.

      36.     NGPL has the right from time to time on the Permanent Pipeline Easements

or the Permanent Road Access Easements to trim, cut down or eliminate trees or shrubbery

as may be necessary to prevent possible interference with the operation of the Facilities,

and to remove possible hazards thereto, and, except as provided above, the right to remove

or prevent the construction of any and all buildings, structures, reservoirs or other

obstructions on the Permanent Pipeline Easements and, or the Permanent Road Access

Easements that, in the sole judgment of NGPL, may endanger or interfere with the

efficiency, safety, or convenient operation of the Facilities. After the completion of initial

construction and restoration of the Facilities, NGPL shall pay any verifiable damages that

may arise to growing crops, timber, fences and other improvements from the construction,


                                                                                        21
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 22 of 29




maintenance and operation of the Facilities, provided that NGPL shall not be responsible

for paying damages for its removal of any trees or brush (but not growing crops) or other

obstructions from the Permanent Pipeline Easements or the Permanent Road Access

Easements as part of its routine operations to maintain the Easements free from

obstructions.

      37.       NGPL shall maintain the Permanent Pipeline Easements, the Permanent

Road Access Easements, the Temporary Workspace Easements (while same remain in

effect) and the Temporary Road Access Easements (while same remain in effect) clear of

all litter and trash accumulations.

      38.       NGPL does not seek to acquire any royalty, working, revenue, overriding, or

other oil, gas, or mineral interests. Defendants shall, to the extent owned by Defendants,

retain all the oil, gas, and other minerals in, on and under the Parent Tracts, including within

the Easements; provided, however, Defendants shall not be permitted to drill or operate

equipment for the production or development of oil, gas, and minerals within or on the

Permanent Pipeline Easements or the Permanent Road Access Easements, but Defendants

shall be permitted to extract the oil, gas and minerals from and under same by directional

drilling and other means, so long as such activities do not damage, destroy, injure, and/or

interfere with the NGPL’s use, operation and maintenance of the Facilities or NGPL’s use

of said Easements for the purposes for which same are sought by NGPL.

      39.       Upon completion of construction, permanent fencing destroyed or disturbed

by project construction activities shall be repaired and, or re-installed by NGPL, at its sole




                                                                                         22
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 23 of 29




expense, along substantially the same alignment, configuration and approximate location

of the Defendants’ existing fencing system.

      40.     During the original construction of the Facilities, NGPL shall segregate the

topsoil from the ditchline up to a maximum of twelve inches (12”) so that the topsoil will

be separated from the sub soils. In backfilling after installation of the Facilities, the topsoil

first removed shall, as reasonable as practical, be used as cover soil in such a manner so as

to result in it being returned to the top of the Permanent Pipeline Easements and Temporary

Workspace Easements as topsoil.

      41.     The surface of the Permanent Pipeline Easements and Temporary Workspace

Easements will be filled, leveled, and graded after the original construction of the Facilities

is completed, so as to restore the surface as nearly as practicable to its original level, grade,

drainage, and condition.

      42.     NGPL shall comply in all respects, at its sole cost, with all applicable federal,

state, and local laws, rules, and regulations which are applicable to NGPL’s activities

hereunder, including, without limitation, the construction, use, operation, maintenance,

repair and service of the Facilities.

      43.     NGPL shall have the right to adequately mark the Pipeline with permanent

line markers and ground placards, and to install and maintain cathodic test leads in order

to promote public safety and the future safe operation of said pipeline, and to meet

applicable governmental regulations.

      44.     Notwithstanding anything to the contrary herein, NGPL (except for pipeline

markers, and cathodic test leads on Permanent Pipeline Easements, which will be placed


                                                                                          23
            Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 24 of 29




within the Permanent Pipeline Easements at road crossings, property boundaries or existing

fence lines intersected by the Pipeline or Pipelines, unless required by applicable

regulations to be placed at other locations within the Permanent Pipeline Easements, and

pipeline vents, which will be placed within the Permanent Pipeline Easements at road

crossings, where required) will not construct, build, install, maintain or have any above

ground structures, installations, equipment, or apparatus of any kind on or within the

boundaries of the Easements.

      45.     NGPL hereby agrees to indemnify and hold Defendants harmless from and

against any claim or liability or loss from personal injury, property damage resulting from

or arising out of the use by NGPL, its contractors, servants, agents or invitees, of the

Easements, excepting, however, any and all claims, liabilities or damages as may be due

to or caused by the acts of a Defendant, or his, her or its servants, agents or invitees.

      46.     NGPL shall have the right to assign its Easements to the extent allowed by

applicable law, and the rights granted hereunder, while in effect, may be assigned in whole

or in part, to one or more assignees. The Permanent Pipeline Easements, and the Permanent

Road Access Easements sought hereunder shall be in perpetuity, and the easement

provisions of this Verified Complaint, including all benefits and burdens, shall be

covenants running with the land and shall be binding on NGPL, Defendants, and their

respective successors and assigns.

      47.     It is in the public interest and necessity, as evidenced by the Certificate, that

the Easements, as certified by FERC and described herein and in Exhibit A, be condemned

for the public purposes herein described.


                                                                                            24
             Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 25 of 29




       48.     The intended uses of the Easements to be taken are within the authority

conferred by the Certificate.

      49.      Pursuant to Fed. R. Civ. P. 65(c), NGPL will deposit into the Court’s registry

the amount required by the Court to secure Defendants compensation that will ultimately

be awarded for the Easements sought, and subject to the withdrawal by Defendants on

terms specified by this Court.


                                Count Two: Declaratory Relief

       50.     NGPL incorporates by reference paragraphs 1 through 49.

       51.     NGPL requests the Court to declare, pursuant to 28 U.S.C. § 2201, and the

Certificate issued by FERC, pursuant to the Natural Gas Act, that NGPL has the substantive

right to exercise eminent domain over and condemn the Easements as outlined in this

Verified Complaint and in the Certificate.

                                Count Three: Injunctive Relief

       52.     NGPL incorporates by reference paragraphs 1 through 51.

       53.     NGPL seeks an order granting it immediate entry upon the Easements

identified herein.

       54.     Immediate access and entry is necessary so that NGPL can timely place the

NGPL Project in service and operate and maintain the NGPL Project, pending

determination of just compensation, to meet the needs of NGPL’s shippers and their

customers, while at the same time complying with the applicable regulations and NGPL’s

obligations set forth in the Certificate. If NGPL does not obtain immediate access and entry



                                                                                       25
             Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 26 of 29




to the Easements, it will be unable to timely place the NGPL Project in service to meet the

in service dates required by its shippers, and to meet the needs of the public, and will suffer

immediate and irreparable harm for which it has no adequate remedy.

       55.     NGPL will, upon Court order, post an appropriate bond reflective of the total

estimate of just compensation due to Defendants for the acquisition of the Easements. As

a result, Defendants will not be harmed in any way.

       56.     NGPL has the right to condemn the Easements pursuant to the Certificate

issued pursuant to the Natural Gas Act and, therefore, NGPL is substantially likely to

prevail on the merits of the taking.

       57.     The Certificate establishes that the NGPL Project and acquisition of the

Easements is in the public interest.

       58.     Accordingly, NGPL requests the Court to enter an order granting injunctive

relief to permit NGPL the right of immediate entry and access upon the Easements to

commence and complete construction of the NGPL Project.

                                 Civil Rule 71.1(d) Notices

       59.     Pursuant to Fed. R. Civ. P. 71.1(d)(1), NGPL is hereby delivering to the clerk

the requisite notices to the Defendants named herein, as identified in Exhibit A.


       WHEREFORE, NGPL respectfully prays that this Honorable Court:


       a.      Deem the Notice submitted herewith pursuant to Federal Rule of Civil

               Procedure 71.1(d) to be good and sufficient;

       b.      Order that said Notice be served on the Defendants in a manner set forth by


                                                                                         26
     Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 27 of 29




       Federal Rule of Civil Procedure 71.1(d)(3);

c.     Recognize and declare NGPL’s right to appropriate, through eminent

       domain, the Easements;

d.     Enter an order granting NGPL immediate entry onto the Easements identified

       and described herein, prior to the determination of just compensation, upon

       the posting of security required by the Court to begin pre-construction

       activities, construction of the Facilities, and operation and maintenance

       thereof, while the issue of just compensation for the taking is resolved in this

       Court;

e.     Appoint a commission for the determination of just compensation on the

       takings pursuant to Fed. R. Civ. P. 71.1(h)(2);

f.     Enter judgment and order(s) of taking in favor of NGPL, condemning the

       Easements identified and described herein; and

g.     Issue all necessary and/or appropriate orders and decrees, and for all other

       general, equitable and legal relief as the Court deems just and proper.




                                                                                 27
         Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 28 of 29




     Respectfully submitted this 13th day of January, 2020.


                                       ZABEL FREEMAN


                                       By_/s/ James A. Freeman___________
                                              James A. Freeman
                                              State Bar No. 00796580
                                              jfreeman@zflawfirm.com
                                              1135 Heights Blvd.
                                              Houston, Texas 77008
                                              (713) 802-9117
                                              (713) 802-9114 (Fax)

                                       ATTORNEYS FOR PLAINTIFF,
                                       NATURAL GAS PIPELINE
                                       COMPANY OF AMERICA LLC


OF COUNSEL:

Thomas A. Zabel
State Bar No. 22235500
tzabel@zflawfirm.com
A. Antroy Arreola
State Bar No. 24006769
aarreola@zflawfirm.com
Vadim Bourenin
State Bar No. 24076284
vbourenin@zflawfirm.com
Thomas W. White, Jr.
State Bar No. 24102645
twhite@zflawfirm.com
ZABEL FREEMAN
1135 Heights Blvd.
Houston, Texas 77008
(713) 802-9117
(713) 802-9114 (Fax)




                                                                            28
Case 4:20-cv-00003 Document 1 Filed 01/13/20 Page 29 of 29
